DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims including claims 1,24,25,28,35 and their respective depending claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1,28,35 it is not clear how to read controlling an audio signal to render via multiple audio channels as multiple channels each require a respective audio signal.

As per claim 24, it is not clear how to read ‘of to’.
As per claim 25, it is not clear how to read loudspeaker with multiple transducers because the multiple transducers presented in the drawings appear to be separate transducers/speakers.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following claims 16-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kratz et al (10225656).
As per claim 16, Kratz discloses an apparatus comprising: 
at least one processor 202 (fig. 2); and 
at least one memory 206 including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
obtain an indication of a position of at least one user in real space (para. 21: Data from the one or more sensors may be transmitted to the computing device(s) 112, which may determine a location of user 102); 
map the position of the user in real space to a position of the user in a sound space (the position is mapped to x,y,z coordinates as per para. 22, additionally, the movements themselves can be used to interact with virtual reality content as per para. 5); and 
control an output audio signal, for rendering a sound scene via multiple audio channels, to provide rendering of a first sub-set of sound sources via at least a first sub-set of the multiple audio output channels (the sound scene is presented via virtual objects rendered on speakers 
rendering a second sub-set of sound sources via at least a second sub-set of the multiple audio output channels (static audio devices such as headphone can be used to render as per para. 41, where headphones by definition comprise at least a second subset of the audio channels), 
wherein an allocation of a plurality of sound sources to the first sub-set of sound sources or the second sub-set of sound sources is dependent upon at least a position of the user in the sound space (the position of the user in the sound space, as per either the detected coordinates relative to the real space as cited above, or as mapped to the virtual environment as per para. 41: The audio manager module 214 may determine that a virtual object is outside of the threshold distance range if the virtual object is too far from, or too close to, the location of the user. Sounds that are too far away from the location of the user may be omitted from output and/or may be output via one or more static audio devices (e.g., stationary speakers), and sounds that are too close to the location of the user may be output via one or more static audio devices (e.g., headphones) ; 
wherein an allocation of the multiple audio output channels to the first sub-set of the multiple audio output channels or the second sub-set of the multiple audio output channels is dependent upon available audio paths for the multiple audio output channels (there is a priority system available for each source, where a lower priority sound is only allocated to a speaker 

As per claim 28, the apparatus of the claim 16 rejection performs a method comprising: 
obtaining an indication of a position of at least one user in real space; 
mapping the position of the user in real space to a position of the user in a sound space; and controlling an output audio signal, for rendering a sound scene via multiple audio channels, to provide rendering of a first sub-set of sound sources via at least a first sub-set of the multiple audio output channels and 
rendering a second sub-set of sound sources via at least a second sub-set of the multiple audio output channels, 
wherein an allocation of a plurality of sound sources to the first sub-set of sound sources or the second sub-set of sound sources is dependent upon at least a position of the user in the sound space; 
wherein an allocation of the multiple audio output channels to the first sub-set of the multiple audio output channels or the second sub-set of the multiple audio output channels is dependent upon available audio paths for the multiple audio output channels. (as per the claim 16 rejection).

As per claim 35, the processor of the claim 16 rejection requires a non-transitory computer readable medium comprising program instructions stored in order to perform at least the following as cited in the claim 16 rejection: 
mapping a position of the user in real space to a position of the user in a sound space; and controlling an output audio signal, for rendering a sound scene via multiple audio channels, 

rendering a second sub-set of sound sources via at least a second sub-set of the multiple audio output channels, 
wherein an allocation of a plurality of sound sources to the first sub-set of sound sources or the second sub-set of sound sources is dependent upon at least a position of the user in the sound space; 
wherein an allocation of the multiple audio output channels to the first sub-set of the multiple audio output channels or the second sub-set of the multiple audio output channels is dependent upon available audio paths for the multiple audio output channels.



As per claims 17,29, the apparatus as claimed in claim 16, wherein an audio path for an audio output channel is an available audio path if it is a direct audio path to the user (each of the robotic speakers and stationary speakers must be directed towards, as a direct audio path, the user in order to be available to render the audio as per the claim 16 rejection).

As per claims 18,30, the apparatus as claimed in claim 16, wherein an audio path for an audio output channel is an available audio path if it is a direct path to the user in real space from a loudspeaker (per the speakers cited in the claim 17 rejection, where the speakers are real speakers in real space)
Or


As per claims 19,31, The apparatus as claimed in claim 16, wherein the allocation to the first sub-set of sound sources is an allocation to cause direct rendering (the cited virtual objects and their respective speakers are directly rendered to the user because they are presented as individual audio objects) and 
allocation of the second sub-set of sound sources is an allocation to cause indirect rendering (the lower priority ambient sounds as cited in para. 44 and in the claim 16 rejection are indirect because they are ambient).

As per claims 20,32, the apparatus as claimed in claim 19, wherein the sound sources for direct rendering and the sound sources for indirect rendering are identified based on the position of the user in the sound space (all sources indirect and direct as cited above are determined as a candidate or not as a candidate as cited above based on the user position/location as per the claim 16 rejection).
As per claims 21,33, The apparatus as claimed in claim 16, wherein an allocation of a plurality of sound sources to the first sub-set or the second sub-set is dependent upon at least a position of the user in the sound space relative to a reference position in the sound space (the position/location cited in the claim 16 rejection is represented via coordinates, as per the claim 16 rejection, which are by definition each a respective distance from an origin or reference point).

claims 22,34, the apparatus as claimed in claim 16, wherein an allocation of a plurality of sound sources to the first sub-set or the second sub-set is dependent upon at least a position of the user in the sound space relative to the plurality of sound sources (allocated per the claim 16 rejection, and as per para. 18: such as the virtual object being within a specified distance of a location of a user 102 within the virtual environment).

As per claim 23, the apparatus as claimed in claim 16, wherein the available audio paths for the multiple audio output channels are dependent upon at least a position of the user (the allocated sound sources are only allocated on available paths based on the user position as per the claim 22 rejection because if a source is too far from the user then none of the robotic speakers are available).

As per claim 24, the apparatus as claimed in claim 16, wherein the allocation to the first sub-set of sound sources is an allocation to cause rendering of to the first sub-set of sound sources from a first set of transducers (as per the rendering of the signals to the channels going to the robotic speakers) 
 and the allocation of the second sub-set of sound sources is an allocation to cause rendering of second sub-set of sound sources from a second set of transducers, 
wherein the transducers in the first set of transducers are closer to the position of the user compared to any of the transducers in the second set of transducers (the transducers can be robotic speakers which are farther form the user than headphones cited in para. 41).

claim 25: a system comprising the apparatus as claimed in in claim 16 and a loudspeaker comprising multiple transducers clustered around a reference position for rendering the sound scene via multiple audio channels (the collection of robotic speakers cited above is clustered around a point, (Fig. 6A 108-1,108-2,108-3 around a point very close to 108.2), wherein the reference position is at most a first distance from the multiple transducers and wherein the reference position is a second distance from the position of the user 102 in the real space, and wherein the first distance is less than the second distance (there are many reference points located closer to the speaker cluster than to the listener as shown as shown in fig. 6a).

As per claim 26, the system as claimed in claim 25, wherein the multiple transducers clustered around the reference position face outwardly away from the reference position (there are reference points behind the cluster of speakers as shown in fig. 6a.
As per claim 27, the system as claimed in claim 25, wherein available audio paths for the multiple audio output channels are dependent upon at least a position of the user relative to the reference position (the user position determines the mapping/available audio paths as cited above, where the position of the user is defined in the same coordinate system/relative to the reference positions around the speaker cluster as the speaker cluster are defined in the same space as shown in fig. 6a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
September 14, 2021